Citation Nr: 0944356	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
September 1945.  Service in the Pacific Theatre and award of 
the Purple Heart Medal are evidenced in the record.  The 
appellant and the Veteran were married in October 1956 and 
remained married until the death of the Veteran in April 
2007.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for entitlement to service connection for cause of death.  
The appellant disagreed and perfected an appeal.

In March 2009, the appellant and her representative presented 
evidence and testimony in support of her claim at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand

As noted above, the Veteran served in combat in World War II 
and was wounded in Guam, receiving a gunshot wound to the 
chest.  Medical records of the era indicate a diagnosis of 
residuals of gunshot wound to right chest with fracture 
deformities of the 6th and 7th ribs, right side pleural 
thickening right, and adhesions and pleural diaphragmatic 
adhesions.  The appellant testified that the Veteran had 
serious lung related problems from the time that she knew him 
(1951), including numerous and almost annual bouts of 
pneumonia and bronchitis.  See hearing testimony at page 6.  
She contends that the pleural condition that resulted in 
pneumonia at the time of his death was aggravated by the 
residuals of the gun shot wound he received in World War II.

The Veteran died in April 2007.  The original death 
certificate of record indicated the cause of death was "ES 
[end-stage] Parkinson's disease."  Subsequent to the August 
2007 rating decision, the appellant submitted an Amended 
Medical Certificate, amending the Veteran's death 
certificate.  The Amended certificate stated that the causes 
of death as "Aspiration Pneumonia; Dysphagia; Advanced 
Parkinson's Disease."  The certificate included an affidavit 
by the physician which stated:

Patient had advanced Parkinson's Disease with 
severely limited activity and ability to swallow.  
He could not handle his secretion due to severe 
disease, developed Pneumonia and expired.

In the Statement of the Case, the RO apparently decided that 
the physician's statement meant that the Veteran developed 
pneumonia as a result of the disease and that there was no 
evidence the Veteran died as a result of a service-connected 
condition.  At the hearing, the appellant submitted an 
undated letter from Dr. C.D., D.O., who stated that he had 
first treated the Veteran in December 2001 for "multiple 
medical problems including chronic obstructive pulmonary 
disease [COPD] . . ."  He further stated that the death 
certificate does not include the diagnosis of COPD "which 
was also a contributing factor in [the Veteran's] decline."

The Federal Circuit Court of Appeals has held that an 
appellant seeking DIC benefits is entitled to assistance from 
VA in obtaining a medical opinion to review and reconcile 
conflicting medical evidence under the Veterans Claims 
Assistance Act (VCAA).  Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008), citing DeLaRosa v. Peak, 515 F.3d 1319 (Fed. Cir. 
2008).  Specifically, the Court of Appeals held that 
38 U.S.C.A. § 5103A(a) (West 2002) requires VA "to assist a 
claimant in obtaining a medical opinion or examination 
whenever such an opinion is 'necessary to substantiate the 
claimant's claim.'"  Id at 1347.  

In this case, the amended medical certificate plainly states 
that the Veteran had difficulty swallowing fluids because of 
"severe disease."  It is unclear whether that phrase 
relates only to Parkinson 's disease, or to the "multiple 
medical problems" including COPD which could have been 
aggravated or caused by the Veteran's service connected gun 
shot wound residuals.  This requires a medical opinion as it 
surpasses the ken of a layperson, and such an opinion is 
necessary to substantiate the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1. VBA shall seek VA treatment records of 
the Veteran located at VA Medical Center 
(VAMC) Brooklyn and the VA medical 
facility in West Palm Beach, Florida.  Any 
such records not already of record shall 
be obtained and shall be associated with 
the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran's VA claims 
folder to an appropriate physician who 
shall review the claims folder and render 
a decision whether it is as likely as not 
that the Veteran's service-connected 
residuals of a gunshot wound were a 
principal or contributory cause of the 
Veteran's death.  The reviewing physician 
shall state all rationale for the 
conclusion reached.  The physician's 
written opinion shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the appellant's 
claim for entitlement to service 
connection for cause of death.  If the 
benefit sought on appeal remains denied, 
VBA should provide the appellant with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


